Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 5/12/22. As directed by the amendment, claims 21, 38, and 41 have been amended, claims 1-20, 31, and 40 have been canceled, and no claims have been added. Thus, claims 21-30, 32-39, and 41-43 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
A mask assembly comprising a frame and headgear, the headgear including a first headgear portion and a second headgear portion, wherein each of the headgear portions extend from the frame upwards between an ear and an eye of the patient to a Y-shaped junction above the ear of the patient on a respective side of a head of the patient when the mask assembly is worn by the patient, each of the headgear portions including a strap and a stiffener that is more rigid than the strap, the stiffener terminating short of extending around a rear portion of the head of the patient, and wherein “the upper end of the first stiffener curv[es] toward the rear portion of the head of the patient when the mask assembly is worn by the patient as the upper end of the first stiffener passes through a center of the first Y-shaped junction” (claim 21, ln. 20-22; claim 41, ln. 23-25) and “the upper end of the second stiffener curv[es] toward the rear portion of the head of the patient when the mask assembly is worn by the patient as the upper end of the second stiffener passes through a center of the second Y-shaped junction” (claim 21, ln. 31-34; claim 41, ln. 35-38) in combination with the remaining claim limitations.
	The closest prior art of record is Correa et al (6,119,694) and Amarasinghe (WO 02/47749).
	While Correa discloses a mask assembly comprising a frame and headgear that includes first and second headgear portions having Y-shaped junctions above respective ears of the patient when worn, Correa does not disclose stiffeners that are more rigid than straps that extend from the frame to the Y-shaped junctions. While Amarasinghe teaches the general concept of adding stiffening material to straps of a headgear of a mask assembly, Amarasinghe does not teach that the stiffening material curves toward a rear portion of the head of the patient as an upper end of the stiffener passes through a center of a Y-shaped junction. Therefore, the prior art of record does not disclose all the claimed structural limitations and the application is in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785